BEAUCHAMP, Judge
(Concurring on motion for rehearing).
I am concurring in the opinion overruling the motion for rehearing in this case with a full realization of the importance of the question involved. It deals with fundamentals. One charged with crime is entitled to have the presentment made in written language definitely apprising him of the offense which he must defend. There is no difference of opinion among us as to the law, only that we have a different view of the construction to be given the language of the complaint involved.
Upon writing the original opinion I was thoroughly impressed, as therein stated, with the difficulty of the distinguishment to be made. In view of the difference of opinion which now appears, I have given even more careful consideration to the decisions of this court on the subject and am of the opinion that this court has consistently held to the view expressed in my original opinion. The reasoning of several opinions seem to be in accord with the text writers and I am slow to reach a conclusion which I believe to be at variance with them.